16‐1727 
United States v. Haskins 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                          

                            SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 1st day of November, two thousand 
seventeen. 
 
PRESENT:  DENNIS JACOBS, 
                   ROBERT D. SACK,   
                   BARRINGTON D. PARKER, 
                            Circuit Judges.  
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA,  
                   Appellee, 
 
                   ‐v.‐                                           16‐1727 
 
ANDRE HASKINS, 
                   Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 


                                        1
FOR APPELLANT:                               STEVEN Y. YUROWITZ; New York, 
                                             NY. 
 
FOR APPELLEE:                                ALEX ROSSMILLER (Anna M. 
                                             Skotko, on the brief), for Joon H. 
                                             Kim, Acting United States Attorney 
                                             for the Southern District of New 
                                             York; New York, NY. 
 
       Appeal from a judgment of the United States District Court for the 
Southern District of New York (Wood, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court is 
AFFIRMED. 
        
       Defendant‐appellant Andre Haskins (“Haskins”) appeals the judgment of 
the district court revoking supervised release and sentencing him to the statutory 
maximum of 24 months’ imprisonment and 12 months’ supervised release.  
Haskins argues that his sentence was (1) procedurally unreasonable because the 
district court failed to consider the factors enumerated in 18 U.S.C. § 3553(a) and 
(2) substantively unreasonable because the court did not adequately explain the 
above‐Guidelines sentence.  We assume the parties’ familiarity with the 
underlying facts, the procedural history, and the issues presented for review. 
 
       Haskins was convicted in 2005 of being a felon in possession of a firearm, 
in violation of 18 U.S.C. § 922(g)(1), and was sentenced by Judge Wood to 24 
months’ imprisonment and three years’ supervised release.  Haskins violated the 
conditions of release when he committed the state crimes of obstructing 
governmental administration and resisting arrest and when he failed to 
cooperate with a mental health evaluation.  Judge Wood resentenced Haskins on 
December 14, 2011 to 18 months’ imprisonment and 16 months’ supervised 
release.  While serving his second term of supervised release, Haskins was 
arrested and charged with robbery in the first, second, and third degrees, assault 
in the second and third degrees, grand larceny in the fourth degree, and petit 
larceny.  On December 18, 2014, Haskins reported to court for a hearing on his 



                                         2
violation of supervised release, but fled before the proceeding began. 
 
       On April 7, 2015, Haskins pleaded guilty to bail jumping, in violation of 18 
U.S.C. § 3146(a)(1) and (b)(1)(A)(ii).  The district court sentenced him to six 
months’ imprisonment to run consecutively to a sentence of 12 months’ 
imprisonment on a violation of supervised release in connection with a separate 
conviction.  Haskins was released from custody and commenced his term of 
supervised release on July 31, 2015; on September 26, 2015, he approached his 
estranged wife and threatened her with a knife, stating that “I’ll kill you, I got 
nothing to lose.”  Haskins pleaded guilty to Menacing in the Second Degree, a 
state crime.  Although the Guidelines range for Haskins’ violation of supervised 
release was five to eleven months’ imprisonment, Judge Wood sentenced him to 
the statutory maximum of 24 months’ imprisonment to be followed by 12 
months’ supervised release.  This appeal followed. 
 
       We review sentencing decisions for both procedural and substantive 
reasonableness.  United States v. Villafuerte, 502 F.3d 204, 206 (2d Cir. 2007).  
Reasonableness review is “akin to review for abuse of discretion, under which 
we consider whether the sentencing judge exceeded the bounds of allowable 
discretion[,] . . . committed an error of law in the course of exercising discretion, 
or made a clearly erroneous finding of fact.”  United States v. Williams, 475 F.3d 
468, 474 (2d Cir. 2007) (citations and quotation marks omitted) (alteration in 
original).  A district court commits procedural error by failing to calculate the 
Guidelines range, making a mistake in the Guidelines calculation, treating the 
Guidelines as mandatory, not considering the § 3553(a) factors, or relying on a 
clearly erroneous finding of fact.  See United States v. Cavera, 550 F.3d 180, 190 
(2d Cir. 2008).  “A district judge imposing a non‐Guidelines sentence . . . should 
say why she is doing so, bearing in mind . . . that ‘a major departure [from the 
Guidelines] should be supported by a more significant justification than a minor 
one.’”  Id. at 193 (quoting Gall v. United States, 552 U.S. 38, 50 (2007) (alteration 
in original). 
 
       Substantive reasonableness concerns the length of the sentence imposed in 
light of the § 3553(a) factors.  See Villafuerte, 502 F.3d at 206.  We review a 
sentencing decision’s substantive reasonableness under an abuse‐of‐discretion 
standard, see Gall, 552 U.S. at 51, “tak[ing] into account the totality of the 



                                          3
circumstances, giving due deference to the sentencing judge’s exercise of 
discretion, and bearing in mind the institutional advantages of district courts,” 
Cavera, 550 F.3d at 190.  A reviewing court may not “substitute [its] own 
judgment for the district court’s on the question of what is sufficient to meet the 
§ 3553(a) considerations in any particular case,” and should “set aside a district 
court’s substantive determination only in exceptional cases where the trial court’s 
decision cannot be located within the range of permissible decisions.”  Id. at 189 
(citation and quotation marks omitted) (emphasis in original). 
 
       Haskins failed to raise any procedural objections during the sentencing, 
see app. 25‐26, and we therefore review for plain error.  See Villafuerte, 502 F.3d 
at 208.  Haskins’ argument that the district court did not consider the § 3553(a) 
factors is belied by the record.  “[T]he law does not impose any rigorous 
requirement of specific articulation on sentencing judges with respect to their 
consideration of § 3553(a) factors.”  United States v. Verkhoglyad, 516 F.3d 122, 
131 (2d Cir. 2008) (citation and quotation marks omitted).  Here, the district court 
specifically addressed “the factors under Section 3553” and stated that “[t]he 
charge [was] serious in the context of the defendant’s prior attacking [of] 
people.”  App. 25.  The court also considered Haskins’ history and 
characteristics, and cited the need to protect the public.  Id. 
 
       Nor is there support for Haskins’ assertion that the district court failed to 
consider the Guidelines range.  “[W]e will not assume, simply from the fact that 
the district court did not reference the [applicable Guidelines range], that it failed 
to satisfy its § 3553(a)(4)(B) obligation.”  Verkhoglyad, 516 F.3d at 129 (citation 
omitted).  Haskins’ violation report specified the five to eleven months 
Guidelines range, which neither party disputed, and which (contrary to Haskins’ 
assertion) was referenced multiple times during the proceeding.  See App. 13‐15.  
We also reject Haskins’ further contention that the district court “simply 
punished [Haskins] for his inability to control his anger.”  Judge Wood expressed 
sympathy for his mental health issues, which she balanced against the need to 
“protect the public” and her concern that “lenien[cy] in the past” had failed to 
deter his criminal conduct.  App. 25.  Haskins repeatedly betrayed the trust 
reflected in his lenient sentences, and the district court reasonably concluded that 
an upward departure from the Guidelines range was warranted.  See 
Verkhoglyad, 516 F.3d at 130. 



                                          4
 
       Accordingly, Haskins has failed to show that the district court’s sentence 
was procedurally unreasonable. 
 
       Haskins claims substantive unreasonableness because the district court did 
not articulate a “significant justification” for departing from the Guidelines 
range.  Haskins cites United States v. Sindima for the proposition that “sentences 
for probation violations are not intended to punish defendants for the conduct 
underlying the violation as if that conduct were being sentenced as new federal 
criminal conduct.”  488 F.3d 81, 86 (2d Cir. 2007) (citation and quotation marks 
omitted).  But Sindima does not foreclose an upward departure from the 
Guidelines range.  Rather, the Court’s “primary concern was that the challenged 
sentence punished the defendant for the ‘egregious’ nature of his violation 
conduct instead of sanctioning ‘primarily the defendant’s breach of trust’ as 
provided by Commission policy.”  Verkhoglyad, 516 F.3d at 135 (quoting 
Sindima, 488 F.3d at 86).  When a factor (such as breach of trust) is already 
included in the calculation of the Guidelines range, a district court “must 
articulate specifically the reasons that this particular defendantʹs situation is 
different from the ordinary situation covered by the [G]uidelines calculation” in 
order to justify an upward or downward departure.  Sindima, 488 F.3d at 87. 
 
       Leniency on previous sentences may justify an upward departure for 
violating supervised release.  See Verkhoglyad, 516 F.3d at 129.  Haskins claims 
that “he received no departure at all” on his original sentence; but the record 
shows that for his previous violation, the sentence was 12 months despite a 
Guidelines range of 30 to 37 months; and for the underlying bail jumping charge, 
the sentence was six months despite a Guidelines range of 10 to 16 months. 
        
       Deference is owed to a sentencing court’s decision that the § 3553(a) factors 
justify a variance.  This “applies with particular force to probation violation 
proceedings, where the sentencing judge has unique insights into both the 
circumstances that prompted the initial non‐incarceratory sentence and the 
degree to which the violation represents a serious betrayal of the courtʹs trust 
and a risk of future criminal conduct.”  Verkhoglyad, 516 F.3d at 136.  The 
district court’s explication of the length of the sentence was brief, but we 
conclude that it was sufficient.  The court noted its prior leniency, underscoring 



                                         5
the extent of Haskins’ breach of trust.  In addition, the court emphasized its 
familiarity with Haskins’ criminal history and his history of attacking people, 
noted that the most recent charge was a serious one, and stressed the need to 
protect the public from further crimes.  These considerations justify the district 
court’s decision to sentence Haskins to an above‐Guidelines sentence and to 
impose 12 months of supervised release. 
        
       Accordingly, we find that Haskins’ two‐year sentence is within the range 
of permissible decisions and is not substantively unreasonable. 
        
       The Court has also considered Haskins’ remaining arguments and 
concluded that they are without merit.  For the foregoing reasons, the judgment 
of the district court is AFFIRMED. 
        
                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




                                         6